McCay, Judge.
We have looked carefully into the Act of October 28th, 1870, to find any clause from which to derive the jurisdiction of the District Court over a claim of the character described in this record.
It is true that section 12 of the Act provides that all civil cases, at the monthly sessions, shall be tried by the Judge, without the intervention of a jury, but this confers no jurisdiction. It only provides how the jurisdiction it has shall be exercised. Section 6 authorizes the Judge, at the monthly sessions, to hear applications for eviction of trespassers, intruders and tenants holding over, writs for partition of personal property, possessory-warrants and distress-warrants, and habeas corpus cases. These are civil cases, and supply a jurisdiction for section 12 to operate upon.
Section 17 adds additional jurisdiction to hear and deter-tine bail process, (what this may mean is doubtful; perhaps to fix bail in a trover case, or in an action for damages,) issue attachments, evidently returnable to some other Court, since he is not authorized to try attachments and issue warrants for *134the enforcement of liens, but, still, not to try them; but this is all. We think, therefore, Judge Strozier was right, and affirm the judgment.
Judgment affirmed.